Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance
The amendments filed 8/24/22 incorporate the limitations of previous claim 14, indicated as containing allowable subject matter in the office action mailed 6/22/22, into claim 1. Amended claim 1 and its dependent claims are therefore allowable over the prior art for the reasons stated in the office action mailed 6/22/22. Amended claim 1 requires the dispersion to comprise two polymers mixed with each other, wherein the range of ratios of the particle sizes of the polymers falls within the given range. While Story, as discussed in the previous office action, discloses compositions comprising two polymer dispersions which will have different particle sizes, Story is silent regarding the range of ratios of the particle sizes of the two dispersions, and does not provide any motivation for one of ordinary skill in the art to optimize the range of particle sizes within the claimed range. While natural rubber latexes are known to have a bimodal size distribution, a given natural rubber latex dispersion will still have a single average particle size, noting that the specification at page 10 lines 30-33 defines the particle size of a polymer as being an average particle size. 
Claim 19 remains allowed for the reasons stated in the previous office action, and claim 20 has been amended to depend on claim 19. Claim 19 requires the dispersion used in the claimed method to contain first and second acrylate polymers having a first and second average size. Takeda and Story, discussed in the previous office action, disclose acrylate polymer dispersions, but neither reference discloses or renders obvious dispersions comprising two types of acrylate polymers having two different average particle sizes, and one of ordinary skill in the art would have no motivation to modify Takeda and Story to use the claimed mixture of acrylate polymers. 
	Claim 11 has been amended to fix a spelling error and overcome the objection set forth in the previous office action. The amendments to claims 12 and 18 overcome the indefiniteness rejections set forth in the previous office action by deleting “high pressure” from claim 12 and clarifying claim 18 to indicate that the inorganic particles are different from the coagulators. Claim 20 has been amended to depend on claim 19, which provides antecedent basis for the first and second acrylate polymer particles.
	In light of the above, the amended claims are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771